DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
2.	The Office Action mailed on 04/26/2022 has been withdraw by the Examiner.

CLAIM INTERPRETATION

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


4.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“an image capturing unit”, “a transparent illumination unit”, “a control unit”, “light-emitting units”, and “a light-shielding part configured to, in claims 1-3 and 8-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Double Patenting

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 11 of U.S. Co-pending Application No. 16247597. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader than the Co-pending Application, therefore, the Co-pending Application claims anticipate the instant claims.

Claims 1 and 9 of the instant application correspond to the Co-pending Application claims as follows:

Instant application
Co-pending Application No. 16247597
1
1 
9
11


Claims 2-8 and 10-15 are also rejected, because of their dependency status from claims 1 and 9.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-7 and 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2007/0019186 A1 by Sung et al (hereinafter Sung) in view of US Patent Pub. No. 2015/0015701 A1 by Yu (hereinafter Yu).

Regarding Claim 1, Sung teaches an image inspection apparatus (Fig. 1-6, specially Fig. 1, 5 and 6) comprising: 
an image capturing unit (Fig. 1, 4, 5 @ 7) which captures images of an object (Fig. 1, 4, 5 @ 8); 
a transparent illumination unit (Fig. 1, 4, 5 @ 6) which is disposed between the object (Fig. 1, 4, 5 @ 8) and the image 5capturing unit (Fig. 1, 4, 5 @ 7), has a light-emitting surface (Fig. 1, 4, 5 @ 63) which radiates light to the object (Fig. 1, 4, 5 @ 8) and is configured to be able to control a light-emitting position (Par. [0032]) on the light-emitting surface (Fig. 1, 4, 5 @ 63) and a radiation direction of the light (Fig. 1, 4, 5 @ 6, illustrates the radiation direction); and 
a control unit which (Fig. 1 @ 5, Par. [0025]) is configured to control the image capturing unit (Fig. 1, 4, 5 @ 7, Par. [0025]) and the illumination unit (Fig. 1, 4, 5 @ 6, Par. [0025]), 
10wherein the control unit (Fig. 1 @ 5, Par. [0025]) causes the illumination unit (Fig. 1, 4, 5 @ 6) to change the light-emitting position and the radiation direction (Par. [0032]), causes the image capturing unit (Fig. 1, 4, 5 @ 7) to capture images of the object (Fig. 1, 4, 5 @ 8), identifies a light-emitting position and a radiation direction (Par. [0032]) of the illumination unit (Fig. 1, 4, 5 @ 6) when a measurement point of the surface of the object (Fig. 1, 4, 5 @ 8, measurement point of the surface of the object) is illuminated from images of the object (Fig. 1, 4, 5 @ 8), but does not explicitly teach and calculates a distance to the measurement point on the basis of the identified light-emitting 15position and the identified radiation direction. 

However Yu teaches calculates a distance to the measurement point on the basis of the identified light-emitting 15position and the identified radiation direction (Fig. 1, 1A, 1B, 3A, Abstract, Par. [0008, [0026]: The other dimension of the two dimensional array 2534 corresponds to the distance of the point 2526 from the scanner light source 2520; [0033, 0035, 0038, 0056]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sung by Yu as taught above such that calculates a distance to the measurement point on the basis of the identified light-emitting 15position and the identified radiation direction is accomplished in order to measure large objects quickly or measure smaller portions of an object with higher resolution and accuracy (Yu, Par. [0006]).

Regarding Claim 2, Sung teaches wherein the image capturing unit (Fig. 1, 4, 5 @ 7) captures images of the object (Fig. 1, 4, 5 @ 8) multiple times to generate a plurality of first captured images (Par. [0025-0026]: capture images thus teaches plurality of first captured images) when the illumination unit illuminates the object while changing the light-emitting position (Fig. 3-5, Par. [0006, 0025-0027]), 
20the image capturing unit (Fig. 1, 4, 5 @ 7) captures images of the object (Fig. 1, 4, 5 @ 8) multiple times to generate a plurality of second captured images (Par. [0025-0026]: capture images thus teaches plurality of second captured images) when the illumination unit illuminates the object while changing the radiation direction (Par. [0006, 0025-0027]), and 
the control unit (Fig. 5 @ 5) generates a first data array having information about the light-emitting position for illuminating the measurement point of the object from the plurality of first captured 25images (Par. [0025]: the control module 5 includes two microprocessors one of which is responsible for image collection and analysis), 
the control unit (Fig. 5 @ 5) generates a second data array having information about the radiation direction for illuminating the measurement point of the object from the plurality of second captured images (Par. [0025]: the control module 5 includes two microprocessors one of which is responsible for image collection and analysis), and but does not explicitly teach:
the control unit calculates the distance from the information on the light-emitting position 30included in the first data array and the information on the radiation direction included in the second data array.  

However, Yu teaches the concept of calculating distance of the point 2526 of an object 2528 from the scanner light source 2520 (Fig. 1, 1A, 1B, 3A, Abstract, Par. [0008, 0026, 0033, 0035, 0038, 0056]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sung by Yu as taught above such that the control unit calculates the distance from the information on the light-emitting position 30included in the first data array and the information on the radiation direction included in the second data array is accomplished in order to measure large objects quickly or measure smaller portions of an object with higher resolution and accuracy (Yu, Par. [0006]).

Regarding Claim 3, Sung teaches wherein the illumination unit (Fig. 1, 4, 5 @ 6)-28-File:81917usf includes a plurality of illumination elements disposed in a matrix form (1-6 @ 62a, b, c, d, illustrates matrix form), 
wherein each of the plurality of illumination elements (1-6 @ 62a, b, c, d) includes a plurality of light-emitting units (1-6 @ 62a, b, c, d, individual lights) arranged in a matrix form (illustrates matrix form) and configured to be able to selectively emit light (Par. [0027]), and an optical system (Fig. 1 @ 62, 63, form the optical system, Par. [0023]) configured to control a radiation direction (Par. [0023], Fresnel pattern 632 of the lens 63 controls the direction) of light emitted from each of the plurality of 5light-emitting units (1-6 @ 62a, b, c, d, individual lights) to be a direction corresponding to the position of each of the plurality of light-emitting units (1-6 @ 62a, b, c, d, individual lights, Par. [0023], illustrates position), and 
wherein the control unit (Fig. 5 @ 5) radiates light in a striped pattern (Par. [0021, 0023]) to the object (Fig. 5 @ 8), by controlling turning on and turning off of each of the plurality of illumination elements of the illumination unit and changes the light-emitting position (Par. [0006, 0022, [0025]: control module 5 includes two microprocessors, one of which is responsible for controlling operations of the moving module 4 and the light source module 6 thus teaches turning on and turning off) by changing any of the phase of the striped pattern, 10the period of stripes of the striped pattern and the direction of the stripes (Par. [0023]: Fresnel pattern 632 diffracts light at different angles thus changes the phase), and
wherein the control unit changes the radiation direction by controlling turning on and turning off of the plurality of light-emitting units (1-6 @ 62a, b, c, d, individual lights) of each of the plurality of illumination elements (1-6 @ 62a, b, c, d) of the illumination unit (Fig. 1, 4, 5 @ 6, Par. 0006, [0025]: control module 5 includes two microprocessors, one of which is responsible for controlling operations of the moving module 4 and the light source module 6 thus teaches turning on and turning off). 

Note: Also see Yu, Par. [0028]: the projected pattern is pattern of stripes that vary sinusoidally in optical power. In an embodiment, the phase of the sinusoidally varying pattern is shifted, thereby causing the stripes to shift to the side. For example, the pattern may be made to be projected with three phase angles.
 
15	 	Regarding Claim 4, Sung teaches wherein the optical system includes a plurality of micro-lenses (Fig. 1 @ 632, i.e. the plurality of micro-lenses) provided to face the plurality of light-emitting units (1-6 @ 62a, b, c, d, individual lights).  

Regarding Claim 5, Sung teaches wherein the plurality of micro-lenses (Fig. 1 @ 632, i.e. the plurality of micro-lenses) are disposed such that optical axes of at least some of the micro-lenses deviate 20from optical axes of light-emitting units (1-6 @ 62a, b, c, d, individual lights) facing the at least some of the micro-lenses (Fig. 1 @ 62, 632, Par. [0023], because of the pattern axes deviate). 
 
Regarding Claim 6, Sung teaches wherein, in at least one of the plurality of illumination elements (1-6 @ 62a, b, c, d), the at least some micro-lenses (Fig. 1 @ 632, i.e. the plurality of micro-lenses) are disposed at a pitch less than a pitch (Fig. 1, illustrates such configuration. Note: It is well known to make elements of a system adjustable, where adjustability is needed such that the pitch is less in order to optimize the system configuration based on variations of the geometrical limitations of the system. It has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) of the light-emitting units (1-6 @ 62a, b, c, d, individual lights).  

Regarding Claim 7, Sung teaches wherein the plurality of micro-lenses (Fig. 1 @ 632, i.e. the plurality of micro-lenses) are disposed such that the optical axes of at least some of the plurality of micro-lenses (Fig. 1 @ 632, i.e. the plurality of micro-lenses) are inclined (Fig. 1 @ 62, 632, Par. [0023], because of the pattern axes are inclined) with respect to the optical axes of light-emitting units (1-6 @ 62a, b, c, d, individual lights) facing the at least some of the micro-lenses (Fig. 1 @ 632, i.e. the plurality of micro-lenses).  

Regarding Claim 9, Sung as modified by Yu teaches an image inspection method performed by an image inspection apparatus (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim) including:
an image capturing unit which captures images of an object (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim); 
a transparent illumination unit which is disposed between the object and the image capturing unit, has a light-emitting surface which 5radiates light to the object and is configured to be able to control a light-emitting position on the light-emitting surface and a radiation direction of the light (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim); and 
a control unit which is configured to control the image capturing unit and the illumination unit, the image inspection method comprising (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim): 
a step in which the illumination unit changes the light-emitting position and the radiation 10direction and the image capturing unit captures images of the object (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim); 
a step of identifying a light-emitting position and a radiation direction of the illumination unit when a measurement point of the surface of the object is illuminated from images of the object acquired in the step of capturing images (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim); and 
a step of calculating a distance to the measurement point on the basis of the identified 15light-emitting position and the identified radiation direction (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim).  

Regarding Claim 10, Sung as modified by Yu teaches wherein the step of capturing images comprises (See Claim 2 rejection. Note: Apparatus claim can be used to implement method claim): 
a step of capturing images of the object multiple times to generate a plurality of first 20captured images when the illumination unit illuminates the object while changing the light-emitting position (See Claim 2 rejection. Note: Apparatus claim can be used to implement method claim); and 
a step of capturing images of the object multiple times to generate a plurality of second captured images when the illumination unit illuminates the object while changing the radiation direction (See Claim 2 rejection. Note: Apparatus claim can be used to implement method claim), and  
25the step of identifying the light-emitting position and the radiation direction comprises (See Claim 2 rejection. Note: Apparatus claim can be used to implement method claim): 
a step of generating a first data array having information about the light-emitting position for illuminating the measurement point of the object from the plurality of first captured images (See Claim 2 rejection. Note: Apparatus claim can be used to implement method claim); and 
a step of generating a second data array having information about the radiation direction for 30illuminating the measurement point of the object from the plurality of second captured images (See Claim 2 rejection. Note: Apparatus claim can be used to implement method claim), and 
the step of calculating comprises a step of calculating the distance from the information on the light-emitting position included in the first data array and the information on the radiation -30-File:81917usf direction included in the second data array (See Claim 2 rejection. Note: Apparatus claim can be used to implement method claim).  

Regarding Claim 11, Sung as modified by Yu teaches wherein the illumination unit includes a plurality of illumination elements disposed in a matrix form (See Claim 3 rejection. Note: Apparatus claim can be used to implement method claim), 
5wherein each of the plurality of illumination elements includes a plurality of light-emitting units arranged in a matrix form and configured to be able to selectively emit light, and an optical system configured to control a radiation direction of light emitted from each of the plurality of light-emitting units to be a direction corresponding to the position of each of the plurality of light-emitting units (See Claim 3 rejection. Note: Apparatus claim can be used to implement method claim), and  
10wherein the step in which the illumination unit changes the light-emitting position and the radiation direction comprises (See Claim 3 rejection. Note: Apparatus claim can be used to implement method claim): 
a step of radiating light in a striped pattern to the object by controlling turning on and turning off of each of the plurality of illumination elements of the illumination unit and changing the light-emitting position by changing any of the phase of the striped pattern, the period of 15stripes of the striped pattern and the direction of the stripes (See Claim 3 rejection. Note: Apparatus claim can be used to implement method claim); and 
a step of changing the radiation direction by controlling turning on and turning off of the plurality of light-emitting units of each of the plurality of illumination elements of the illumination unit (See Claim 3 rejection. Note: Apparatus claim can be used to implement method claim).  

Regarding Claim 15, Sung as modified by Yu teaches wherein the illumination unit includes a plurality of illumination elements disposed in a matrix form (See Claim 3 rejection. Note: Apparatus claim can be used to implement method claim), -31-File:81917usf 
wherein each of the plurality of illumination elements includes a plurality of light-emitting units arranged in a matrix form and configured to be able to selectively emit light, and an optical system configured to control a radiation direction of light emitted from each of the plurality of light-emitting units to be a direction corresponding to the position of each of the plurality of 5light-emitting units (See Claim 3 rejection. Note: Apparatus claim can be used to implement method claim), and 
wherein the step in which the illumination unit changes the light-emitting position and the radiation direction comprises (See Claim 3 rejection. Note: Apparatus claim can be used to implement method claim): 
a step of radiating light in a striped pattern to the object by controlling turning on and turning off of each of the plurality of illumination elements of the illumination unit and changing 10the light-emitting position by changing any of the phase of the striped pattern, the period of stripes of the striped pattern and the direction of the stripes (See Claim 3 rejection. Note: Apparatus claim can be used to implement method claim); and 
a step of changing the radiation direction by controlling turning on and turning off of the plurality of light-emitting units of each of the plurality of illumination elements of the illumination unit (See Claim 3 rejection. Note: Apparatus claim can be used to implement method claim).

10.	Claims 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Yu as applied to Claims 4-7 respectively above and further in view of US Patent Pub. No. 2018/0367722 A1 by Hashiguchi et al (hereinafter Hashiguchi).

Regarding Claim 8, Sung as modified by Yu teaches wherein the illumination unit and the plurality of micro-lenses among light emitted from the plurality of light-emitting units (See Claim 4 rejection) but does not explicitly teach further includes a light-shielding part configured to shield light leaking from the edge of each of the plurality of micro-lenses among light emitted from the plurality of light-emitting units.  

However, Hashiguchi teaches a light-shielding part configured to shield light (Par. [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sung as modified by Yu by Hashiguchi as taught above such that the illumination unit further includes a light-shielding part configured to shield light leaking from the edge of each of the plurality of micro-lenses among light emitted from the plurality of light-emitting units is accomplished in order to shield the unwanted light for accuracy.

Regarding Claim 12, Sung as modified by Yu as modified by Hashiguchi teaches wherein the illumination unit further includes a light-shielding part configured to shield light leaking from the edge of each of the plurality of micro-lenses among light emitted from the plurality of light-emitting units (See Claim 8 rejection).  

Regarding Claim 13, Sung as modified by Yu as modified by Hashiguchi teaches wherein the illumination unit 25further includes a light-shielding part configured to shield light leaking from the edge of each of the plurality of micro-lenses among light emitted from the plurality of light-emitting units (See Claim 8 rejection).  

Regarding Claim 14, Sung as modified by Yu as modified by Hashiguchi teaches wherein the illumination unit further includes a light-shielding part configured to shield light leaking from the edge of each of 30the plurality of micro-lenses among light emitted from the plurality of light-emitting units (See Claim 8 rejection).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMIL AHMED/Primary Examiner, Art Unit 2886